Title: Jared Sparks to James Madison, 22 May 1827
From: Sparks, Jared
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington,
                                
                                May, 22d. 1827
                            
                        
                        After my return to Mount Vernon I looked through the letter books, and noted down the dates of all the
                            letters recorded as having been sent to you by General Washington. The list is enclosed. Should you find upon inspection,
                            that you possess letters of importance not comprised in this list, I hope you will have the goodness to furnish me with
                            copies of the same.
                        The letter dated Jany. 1789, relates to the Message to the first Congress, and there is preserved with it
                            the copy of a message, or, as he calls it, a speech, in his own hand, which I presume is the same that was sent to you for
                            your revision, according to the request in his letter. The person to whom he alludes as the author of it, and whom he
                            designates as a "gentleman under this roof", I suppose to be Colonel Humphreys. The speech, as copied by Washington,
                            extends to seventy three pages, in which is included a short space for a prayer, that was to be introduced after the first
                            paragraph. It is certainly an extraordinary production for a message to Congress, and it is happy, that Washington took
                            counsel of his own understanding, and of his other friends, before he made use of this document. No part of it seems to
                            have been formally introduced in the real message.
                        I hardly need ask your advice, as to the expediency of publishing in his works any allusion to this draft of
                            a message, or his letter to you respecting it. I do not conceive that the public would derive benefit from them; but any
                            observations from you on the subject will be thankfully received, and will have their due influence on my mind. The
                            letter, which you wrote in reply, has not yet fallen into my hands.
                        It is my desire to examine all the papers of Washington now in existence, as far as they can be found, to
                            obtain a correct impression of his habits of thinking and writing, and then to present the results fairly to the public.
                            By two letters written to Judge Story, and just published in the Intelligencer, you will become acquainted with my plan,
                            and the means on which I rely for carrying it into effect. It is understood without qualification, that I have access to
                            all General Washington’s papers at Mount Vernon, and this is stipulated in the written contract. My purpose is to make as
                            complete an edition of his writings as possible. Private papers of value will be included, except in cases where, from
                            various circumstances, there may be room for misapprehension. Let the truth, in all its connexions, be told about
                            Washington, whether in private or public, and his character will show the fairer, the more thoroughly it is exposed.
                        The work in contemplation I cannot doubt you will consider important, and I flatter myself, that any
                            materials in your possession, which may contribute to render it more worthy of the name of Washington, and of public
                            approbation, will be cheerfully afforded. I shall, moreover, be exceedingly obliged by any remarks or hints from you
                            touching this subject.
                        Your letters to General Washington I will take the first opportunity to forward to you in compliance with
                            your request. Should you have leisure to reply to this letter, please direct to me at Boston.
                        Will you do me the favor to present my best regards to Mrs Madison, and accept the assurances of the great
                            respect and esteem with which I am, Sir, your most obt. humble Servt.
                        
                            
                            Jared Sparks
                        
                        
                            Dates of letters sent by Genl. Washington to Mr Madison, copies of which are preserved.
                        Apl. 23d. 1783 Feb. 5. ’88
                        June 12. 1784 Mar. 2. ’88
                        Oct. 29. ’85 May 2. ’88
                        Nov. 30. ’85 June 8. ’88
                        Nov. 5. ’86  " 23. ’88
                        Nov. 18. ’86 Aug. 3. ’88
                        Dec. 16. ’86  " 18. ’88.
                        Mar. 31. ’87 Sep. 23. 88
                        Oct. 10. ’87 Jany. 2. ’89
                        " 22. ’87 Mar. 30. ’89
                        Dec. 7. ’87 May 11. ’89
                        Jany. 10. 88 " 12. 89
                        Oct. 14. 93
                        
                            
                                
                            
                        
                    